Title: I. Address of Handsome Lake, [10 March 1802]
From: Handsome Lake
To: Jefferson, Thomas

Brother,
              [10 Mch. 1802]
              I thank the Great Spirit above that I have a very bright day to talk with the Great Chief of our White Brothers—It is the Great Spirit’s doings he has appointed me for that purpose—The Great Spirit looks down upon us—
              The Great Spirit has appointed four Angels and appointed me the fifth, to direct our people on earth—I thank the Great Spirit that the Great Chief of my White brothers is well & Hearty—
              This is the third year since the Great Spirit appointed me to guide my people and give them knowledge, good from bad. He directed me to begin with my own people first, and that is the reason why I have been so long in coming to my White Brothers—
              I am very much troubled to find that my brothers, and my White Brothers, have gone astray—My brothers are lost because they make too much use of my White brothers Drink but I hope that this the last, and that they will not make use of any more. It is the reason why we do not love like Brothers. I have now come forward to make us love one another again, with your assistance—
              Our White Brothers are lost for taking all our Land from us—but the great Spirit has told me to come and tell them of it. If we only step out of our doors, and look round we can see all the little land we have left—and that little we hope, and wish, our White Brothers will give us a writing on paper for it, so that we can hold it fast. If we do not settle all our business that we are now on, the Great Spirit will send a great Sickness among us all—but, if we can settle all our business, health & happiness will come and the seed of the People, and the Fruit will come forward—
              Our Lands are decaying because we do not think on the Great Spirit, but we are now going to renew our minds & think on the Great Being who made us all—that when we put our seeds in the Earth they may grow and increase like the leaves on our Trees—
              The four Angels appointed with me to direct the People on earth, tell me that if any man whoever he may be will look on the Great Being above us all, and do his will on Earth, when his days are out, and the Angels find he is a good man, they will grant him more Days to live in this world, and if he lives a good man, doing no evil in those days the Angels will grant him more Days—but when those days are out the Great being will take him to himself—
              
              The like of this was never known before—These four Angels empowered me to relieve any man of any sickness whatever it may be, if he be a good man, who looks up to the Great Spirit above—but if he be a bad man and does not look up to the Great being, I cannot relieve him, and he cannot be helped if he be fond of Liquor—
              Dear Brother, the Lord has considered your people as well as ours, provided we can settle all our business—He will take care of us first, and you after, if you will take notice of the voice of the Angels—
              The four Angels desired me to pick out two young men of my people, that I knew to be sober Good young men to take care of all our public business—they are Charles OBeal—& Strong—
              Here is my Brother Captain Cornplanter he is cried down by the Sachems of Buffalo Creek which you very well know but it is not my wish, for I very well know that he has done his endeavour for the benefit of our Nation—He is a sober man, and endeavours to make all our young men sober and good—The Sachems at Buffalo Creek are all drunken men & dislike him—
              I who am now talking to you, would wish you to know that half of my Spirit is here on Earth yet, and the other half is with the Great Spirit above—and I wish you to consider my business and my Nation well, that we may continue friends and Brothers—And when that takes place I will be thankful to the Great Chief of my White Brothers—and to the Great Spirit above us all—We will be good friends here and when we will meet with the great Being above we shall have bright and happier Days—
              Dear Brother, that is all I have got to say because I know you have got the word of the Great Spirit among you—
            